DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Non-Final Office action is in reply to the communications filed on 05 January 2022
Claims 1, 6-8, and 28 have been amended
Claims 2-3, 5, 10, 12 have been canceled.
Claims 1, 4, 6-9, 11, 13-36 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4, 6-9, 11, 13-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more, and therefore directed to non-statutory subject matter.  

Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, (“2019 PEG”), the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. § 101: process, machine, manufacture, or composition of matter (i.e. a method and a system).

Under Step 2A Prong 1 of the 2019 PEG, the claims are analyzed to determine whether the claims recite any judicial exceptions including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes).
Representative claims 1 and 28 recite i) interacting with the plurality of users to generate recommendations, wherein each recommendation is made by a first user and recommends a second user; iii) calculating total recommendation weights corresponding to the plurality of users as well as recommendation weights corresponding to the recommendations, wherein the total recommendation weight corresponding to a given user is calculated from the recommendation weights for all recommendations received by the given user and provides a measure of trustworthiness of the given user, and wherein the recommendation weight corresponding to a given recommendation is based on both the total recommendation weight of the first user of the given recommendation and a sum corresponding to the total number of all recommendations made by the first user of the given recommendation, wherein the total recommendation weight of the first user contributes to an increase in the recommendation weight corresponding to the given recommendation and the sum corresponding to the total number of all recommendations made by the first user contributes to reduce such increase in the recommendation weight corresponding to the given recommendation, and wherein the recommendation weight corresponding to the given recommendation provides a measure of trustworthiness of the given recommendation.

Additionally the limitations, i) interacting with the plurality of users to generate recommendations, wherein each recommendation is made by a first user and recommends a second user; iii) calculating total recommendation weights corresponding to the plurality of users as well as recommendation weights corresponding to the recommendations, wherein the total recommendation weight corresponding to a given user is calculated from the recommendation weights for all recommendations received by the given user and provides a measure of trustworthiness of the given user, and wherein the recommendation weight corresponding to a given recommendation is based on both the total recommendation weight of the first user of the given recommendation and a sum corresponding to the total number of all recommendations made by the first user of the given recommendation, wherein the total recommendation weight of the first user contributes to an increase in the recommendation weight corresponding to the given recommendation and the sum corresponding to the total number of all recommendations made by the first user contributes to reduce such increase in the recommendation weight corresponding to the given recommendation, and wherein the recommendation weight corresponding to the given recommendation and provides a measure of trustworthiness of the given recommendation 
is a process that under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “employing at least one computer processor,” nothing in the claim element precludes the step from practically being performed in the mind or by pen and paper. For example, but for the “computer processor” language, “interacting” in the context of the claims encompass a user manually recommending another user. The “calculating” in the context of the claims encompass a person manually determining the total recommendation weight for a plurality of users and the given recommendation.
Under Step 2A Prong 2 of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that integrate the judicial exception into a practical application.
This judicial exception is not integrated into a practical application. The claims as a whole merely describe how to generally “apply” the concept of recommending users in a computer environment. The claimed computer processor is recited at a high level of generality and are merely invoked as a tool to perform an existing recommendation process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. The storing data and presenting for display steps are recited at a high level of generality and amount to mere data storage and output, which is a form of insignificant extra-solution activity (see MPEP 2106.05(G)). Each of the additional limitations is no more than mere 
Under Step 2B of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B and does not provide an inventive concept.
For the storing and presenting steps that were considered extra-solution activity in Step 2A, this has been re-evaluated in Step 2B and determined to be well-understood, routine and conventional activities. The Applicant’s disclosure does not provide any indication that the processor is anything other than a generic, off-the-shelf computer processor and the Alice, Versata and OIP courts decisions indicate that mere data collection and storage and presentation is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here) [See also MPEP 2106.05(d) Part (II)]. Generic computer components performing generic computer functions, alone, do not amount to significantly more 
Dependent claims 4, 6-9, 11, 13-23, 25-26, 29-32, and 34-35 do not add “significantly more” to the abstract idea. Claims 4, 6-8, 13-23, 25-26, 29-32, and 34-35 merely recite more complexities descriptive of the abstract idea in further definition of the recommendation weight. Claims 9, and 11 recite mathematical concepts since the claims are directed to a formula for calculating the recommendation weight. Therefore, the claims are directed to an abstract idea.
Additionally, the dependent claims further define how information may be displayed and stored, but the additional elements are recited at a high level of generality and amount to mere data output and storage which is a form of insignificant extra-solution activity (See MPEP 2106.05(g)). Flook, Versata Dev. Group, Inc. v. SAP Am., Inc., Alice Corp, OIP Techs court decisions indicate that mere calculation and data storage is a well a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. 
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A1/2A2/2B of the 2019 PEG framework at least similar rationale as discussed above regarding claims 1 and 28.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8, 13-15, 17-19, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Work et al (US 2013/0290420 A1) in view of Bhattacharya et al (US 20180122001 A1).
Claim 1: Work discloses a computer-implemented method involving a plurality of users of a social network, comprising: employing at least one computer processor having processor-implemented instructions which are configured to perform operations that involve (see P[0042]: reputation systems for online social network communication to request and create endorsements),
i) interacting with the plurality of users to generate recommendations, wherein each recommendation is made by a first user and recommends a second user (see P[0044]: using reputation system 41 a user can request endorsements from, and offer endorsements to other users in the system. For 
ii) storing data representing the recommendations (P[0043]: Reputation system stores reference information along with actual evaluations and endorsements in electronic databases to be associated with users' profiles and resumes); 
iii) calculating total recommendation weights corresponding to the plurality of users as well as recommendation weights corresponding to the recommendations (see P[0050]: The pre-set responses can then be counted and/or aggregated with other endorsements to provide an aggregate endorsement score), wherein the total recommendation weight corresponding to a given user is calculated from the recommendation weights for all recommendations received by the given user and provides a measure of trustworthiness of the given user (see P[0050]: The pre-set responses can then be counted and/or aggregated with other endorsements to provide an aggregate endorsement score. P[0043]: reputation system provides reputation evaluation (hence trustworthiness) of online users. P[0060-0076]: these measures can be used to more accurately measure a reputation of a user by giving higher weight to endorsements from people with high influence. Hence the endorsement score of Work provides a measure of the given user’s reputation/trustworthiness), 
P[0104]: endorsement for the target can be based on an aggregate weighted score for endorsements of endorsers); 
iv) storing data representing the total recommendation weights corresponding to the plurality of users and data representing the recommendation weights corresponding to the recommendations (see P[0043]: Reputation system 41 (of FIG. 2) stores reference information along with actual evaluations and endorsements in electronic databases 42 to be associated with users' profiles and resumes); 
v) presenting for display data representing the total recommendation weight corresponding to a particular user in conjunction with user profile data of the particular user (see Fig. 4, P[0097]: An endorsement interface may be used to display some or all of the various measures described above. Various views of the information may be so provided; among them a short summary form, which may include the number of endorsements, the number of sealed endorsements, the aggregate endorsement score, and the aggregate influence score. See also P[0124]); and
 vi) presenting for display a representation of a particular recommendation and data representing the recommendation weight corresponding to the Fig. 4, P[0097]: An endorsement interface may be used to display some or all of the various measures described above. Various views of the information may be so provided; among them a short summary form, which may include the number of endorsements, the number of sealed endorsements, the aggregate endorsement score, and the aggregate influence score).
Work does not expressly disclose a sum corresponding to the total number of all recommendations made by the first user of the given recommendation, wherein the total recommendation weight of the first user contributes to an increase in the recommendation weight corresponding to the given recommendation and the sum corresponding to the total number of all recommendations made by the first user contributes to reduce such increase in the recommendation weight corresponding to the given recommendation, and wherein the recommendation weight corresponding to the given recommendation but Bhattacharya which discloses an analogous recommendation method and system, teaches a sum corresponding to the total number of all recommendations made by the first user of the given recommendation, wherein the total recommendation weight of the first user contributes to an increase in the recommendation weight corresponding to the given recommendation and the sum corresponding to the total number of all recommendations made by the first user contributes to reduce such increase in the recommendation weight corresponding to the given recommendation, (see P[0064]: weights each recommender score (e.g., according to a recommender rating as described herein), and averages . P[0078]: a recommender tally is an integer that is used to track the number of times a recommender has provided creditworthiness information. The system deducts from the tally every time that a recommender provides creditworthiness, such that a recommender's ability to provide a recommendation is a scarce resource. The recommender rating can be calculated based the number of times that a recommender has provided creditworthiness information for a user where such information was later found to accurately predict the user's performance in servicing (i.e., timely repaying) a granted loan, the number of times that a recommender has provided creditworthiness information for a user where such information was later found to be inaccurate in predicting the user's performance in servicing (i.e., timely repaying) a granted loan, and the like.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the endorsement system of Work, a sum corresponding to the total number of all recommendations made by the first user of the given recommendation, wherein the total recommendation weight of the first user contributes to an increase in the recommendation weight corresponding to the given recommendation and the sum corresponding to the total number of all recommendations made by the first user contributes to reduce such increase in the recommendation weight corresponding to the given recommendation as taught by Bhattacharya because it would disincentivize false or fraudulent recommendations (Bhattacharya, P[0022]).

Claim 28 recites substantially similar limitations as claim 1 above and is therefore  P[0018]: reputation evaluation of online users in a social networking. P[0023]: any of the methods according to the present invention can be implemented in hard-wired circuitry, by programming a general-purpose processor or by any combination of hardware and software).

Claim 4: The combination of Work and Bhattacharya discloses the claimed invention as applied to claim 1 above. Work discloses the representation of the particular recommendation and the data representing the recommendation weight corresponding to the particular recommendation are displayed in conjunction with displaying at least part of a profile of the second user of the particular recommendation; and/or the representation of the particular recommendation and the data representing the recommendation weight corresponding to the particular recommendation are displayed in conjunction with displaying at least part of a profile of the first user of the particular recommendation (see Fig. 4, P[0097]: An endorsement interface may be used to display some or all of the various measures described above. Various views of the information may be so provided; among them a short summary form, which may include the number of endorsements, the number of sealed endorsements, the aggregate endorsement score, and the aggregate influence score). 

Claim 8: The combination of Work and Bhattacharya discloses the claimed P[0050]: aggregated endorsement score). 

Claim 13: The combination of Work and Bhattacharya discloses the claimed invention as applied to claim 1 above. Work discloses as part of generating the recommendations in i) interacting with the first user of a given recommendation to specify a set of strengths of the second user that are associated with the given recommendation (see P[0044]: A user writing an endorsement (an endorser) can endorse a particular user's capabilities and qualities in general or endorse a particular element of the endorsee's profile); storing data representing the set of strengths of the second user that are associated with the given recommendation (see P[0043]: Reputation system 41 (of FIG. 2) stores reference information along with actual evaluations and endorsements in electronic databases 42 to be associated with users' profiles and resumes); calculating per-strength recommendation weights for the set of strengths of the second user that are associated with the given recommendation; and storing data representing the per-strength recommendation weights for the set of strengths of the second user that are associated with the given recommendation (see P[0050]: To provide for comparative scoring capabilities (e.g., to allow readers some common ground with which to evaluate endorsements), a form of questionnaire may be provided to a prospective endorser, to be completed when she is creating an endorsement. The 

Claim 14: The combination of Work and Bhattacharya discloses the claimed invention as applied to claim 13 above. Work discloses wherein: the per-strength recommendation weights for the set of strengths of the second user that are associated with the given recommendation are calculating by distributing the recommendation weight corresponding to the given recommendation (see P[0050]: To provide for comparative scoring capabilities (e.g., to allow readers some common ground with which to evaluate endorsements), a form of questionnaire may be provided to a prospective endorser, to be completed when she is creating an endorsement. The questionnaire may contain questions to help further clarify the nature and degree of the endorsement such as rating the strength of the endorsement on a numerical scale and similar ratings for particular attributes such as competence, skills, ability to work with others, management capabilities, etc. The questionnaire may restrict the endorser to using only pre-defined responses, such as rankings or other numerical responses in addition or in the alternative to the 

Claim 15: The combination of Work and Bhattacharya discloses the claimed invention as applied to claim 13 above. Work discloses calculating a total per-strength recommendation weight for at least one particular strength of a given user by summing the per-strength recommendation weights for the particular strength over all recommendations received by the given user; and storing data representing the total per-strength recommendation weight for the at least one particular strength of the given user (see P[0050]: To provide for comparative scoring capabilities (e.g., to allow readers some common ground with which to evaluate endorsements), a form of questionnaire may be provided to a prospective endorser, to be completed when she is creating an endorsement. The questionnaire may contain questions to help further clarify the nature and degree of the endorsement such as rating the strength of the endorsement on a numerical scale and similar ratings for particular attributes such as competence, skills, ability to work with others, management capabilities, etc. The questionnaire may restrict the endorser to using only pre-defined responses, such as rankings or other numerical responses in addition or in the alternative to the written endorsement. The pre-set responses can then be counted and/or aggregated with other endorsements to provide an aggregate endorsement score).  

Claim 17: The combination of Work and Bhattacharya discloses the claimed invention as applied to claim 1 above. Work discloses as part of generating the  P[0044]: A user writing an endorsement (an endorser) can endorse a particular user's capabilities and qualities in general or endorse a particular element of the endorsee's profile); storing data representing the set of experiences of the second user that are associated with the given recommendation (see P[0043]: Reputation system 41 (of FIG. 2) stores reference information along with actual evaluations and endorsements in electronic databases 42 to be associated with users' profiles and resumes); calculating per-experience recommendation weights for the set of experiences of the second user that are associated with the given recommendation; and storing data representing the per-experience recommendation weights for the set of experiences of the second user that are associated with the given recommendation (see P[0050]: To provide for comparative scoring capabilities (e.g., to allow readers some common ground with which to evaluate endorsements), a form of questionnaire may be provided to a prospective endorser, to be completed when she is creating an endorsement. The questionnaire may contain questions to help further clarify the nature and degree of the endorsement such as rating the strength of the endorsement on a numerical scale and similar ratings for particular attributes such as competence, skills, ability to work with others, management capabilities, etc. The questionnaire may restrict the endorser to using only pre-defined responses, such as rankings or other numerical responses in addition or in the alternative to the written endorsement. The pre-set responses can then be counted and/or aggregated with other 

Claim 18: The combination of Work and Bhattacharya discloses the claimed invention as applied to claim 17 above. Work discloses wherein: the per-experience recommendation weights for the set of experiences of the second user that are associated with the given recommendation are calculating by distributing the recommendation weight corresponding to the given recommendation (see P[0050]: To provide for comparative scoring capabilities (e.g., to allow readers some common ground with which to evaluate endorsements), a form of questionnaire may be provided to a prospective endorser, to be completed when she is creating an endorsement. The questionnaire may contain questions to help further clarify the nature and degree of the endorsement such as rating the strength of the endorsement on a numerical scale and similar ratings for particular attributes such as competence, skills, ability to work with others, management capabilities, etc. The questionnaire may restrict the endorser to using only pre-defined responses, such as rankings or other numerical responses in addition or in the alternative to the written endorsement. The pre-set responses can then be counted and/or aggregated with other endorsements to provide an aggregate endorsement score).  

Claim 19: The combination of Work and Bhattacharya discloses the claimed invention as applied to claim 17 above. Work discloses calculating a total per-experience recommendation weight for at least one particular experience of a given P[0050]: To provide for comparative scoring capabilities (e.g., to allow readers some common ground with which to evaluate endorsements), a form of questionnaire may be provided to a prospective endorser, to be completed when she is creating an endorsement. The questionnaire may contain questions to help further clarify the nature and degree of the endorsement such as rating the strength of the endorsement on a numerical scale and similar ratings for particular attributes such as competence, skills, ability to work with others, management capabilities, etc. The questionnaire may restrict the endorser to using only pre-defined responses, such as rankings or other numerical responses in addition or in the alternative to the written endorsement. The pre-set responses can then be counted and/or aggregated with other endorsements to provide an aggregate endorsement score).  

Claim 29: The combination of Work and Bhattacharya discloses the claimed invention as applied to claim 28 above. Work discloses present for display data representing the total recommendation weight corresponding to a given user in conjunction with user profile data of the given user (see Fig. 4, P[0097]: An endorsement interface may be used to display some or all of the various measures described above. Various views of the information may be so provided; among them a short summary form, which may include the number of endorsements, the 

Claim 30: The combination of Work and Bhattacharya discloses the claimed invention as applied to claim 28 above. Work discloses present for display a representation of the given recommendation and data representing the recommendation weight corresponding to the given recommendation (see Fig. 4, P[0097]: An endorsement interface may be used to display some or all of the various measures described above. Various views of the information may be so provided; among them a short summary form, which may include the number of endorsements, the number of sealed endorsements, the aggregate endorsement score, and the aggregate influence score). 


Claims 6, 7, 16, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Work/ Bhattacharya applied to claim 1 and in further view of Haley (US 10,515,342 B1).
Claim 6: The combination of Work and Bhattacharya discloses the claimed invention as applied to claim 1 above. Work discloses weighted endorsement based on factors associated with the users. Work and Bhattacharya do not explicitly disclose the following limitations but Haley teaches the recommendation weight corresponding to the given recommendation is further based on a longevity parameter that characterizes time duration of the relation between the first user and second user of the given recommendation (See Col. 3 lines 18-30: For example, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the endorsement weighting of Work and Bhattacharya, referral weighted based on the length of connection between the referrer and the applicant as taught by Haley with the motivation of ranking referral to indicate the strength of the referral (Haley, col. 3 lines 15-16).

Claim 7: The combination of Work and Bhattacharya discloses the claimed invention as applied to claim 1 above. Work discloses weighted endorsement based on factors associated with the users. Work and Bhattacharya do not explicitly disclose the following limitations but Haley teaches wherein: the recommendation weight corresponding to the given recommendation is based on a factor dictated by type of relation between the first user and second user of the given recommendation (see col. 3 lines 29-35: have their referral weighted more heavily, if the connection between the referral candidate and the applicant is an employment connection, such as the referral candidate being a co-worker with or boss to the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the endorsement weighting of Work and Bhattacharya, referral weighted based on the type of connection between the referrer and the applicant as taught by Haley with the motivation of ranking referrals to indicate the strength of the referral (Haley, col. 3 lines 15-16).

Claims 16, 20 and 21: Work and Bhattacharya discloses the claimed invention as applied to claims 1, 15 and 17 above. Work and Bhattacharya do not expressly disclose ranking the users that match a job posting based on the recommendation weight but Haley in the same field of endeavor teaches, using data representing the total per-strength recommendation weight for at least one particular strength of users to rank users that match a particular job posting or users that are interested in a particular job posting; using data representing the total per-experience weight for at least one particular experience of users to rank users that match a particular job posting or users that are interested in a particular job posting; using data representing the total recommendation weights of users to rank users that match a particular job posting or users that are interested in a particular job posting (see Col. 3, lines 18-30: For example, a referral candidate may be selected to provide a referral based on a strength of a connection between the referral candidate and the applicant. Col. 12, lines 23-30: Upon receiving the referrals from the referral candidates, the referral candidate identification module 136 may rank, weight, or 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the system and method of Work and Bhattacharya, ranking candidates that match a job based on the referral weight as taught by Haley because it would help determine “whether the applicant would be good employee candidates for an employment vacancy” (Haley, col. 1 lines 56-58).

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Work/Bhattacharya applied to claim 1 and in further view of Zacharia et al (US 2005/0149383 A1).
Claim 9: Work discloses the claimed invention as applied to claim 1 above. Work discloses an aggregated endorsement score. Work and Bhattacharya do not explicitly disclose the following limitations but Zacharia in the same field of endeavor teaches, wherein the recommendation weight for a given recommendation is of the form: 
                 
                    
                        
                            w
                        
                        
                            r
                        
                    
                    (
                    X
                    1
                    ,
                    Y
                    )
                    =
                    
                        
                            t
                            
                                
                                    X
                                    1
                                
                            
                            
                                
                                    L
                                
                                
                                    X
                                    1
                                    ,
                                    Y
                                
                            
                            
                                
                                    F
                                
                                
                                    X
                                    1
                                    ,
                                    Y
                                
                            
                        
                        
                            
                                
                                    ∑
                                    
                                        i
                                        =
                                        0
                                    
                                    
                                        n
                                    
                                
                                
                                    
                                        
                                            (
                                            L
                                        
                                        
                                            i
                                        
                                    
                                
                            
                            
                                
                                    F
                                
                                
                                    i
                                
                            
                            )
                            
                                
                                     
                                
                                
                                    X
                                    1
                                
                            
                        
                    
                
            
where X1 denotes the user giving the given recommendation and Y denotes the user receiving the given recommendation, t(X1) is the total recommendation weight of X1; LX1,Y is a longevity factor that depends on the time duration of the relation between X1 and Y; FX1,Y is a factor associated with the type of relation between X1                                 
                                    
                                        
                                            ∑
                                            
                                                i
                                                =
                                                0
                                            
                                            
                                                n
                                            
                                        
                                        
                                            
                                                
                                                    (
                                                    L
                                                
                                                
                                                    i
                                                
                                            
                                        
                                    
                                    
                                        
                                            F
                                        
                                        
                                            i
                                        
                                    
                                    )
                                    
                                        
                                             
                                        
                                        
                                            X
                                            1
                                        
                                    
                                
                            , corresponds to the total number of recommendations made by X1 of the given recommendation and adds the multiplication product of the longevity factors and relation type factors for all the recommendations given by X1  (See P[0028]: where R.sub.k(n) is the personalized ratee reputation of an entity k from a perspective of a second entity a distance n from the entity k, W.sub.jk(n) is a rating provided by an entity j for the entity k a distance n-1 from the second entity, R.sub.j(n-1) is the personalized ratee reputation of the entity j from the perspective of the second entity, and D is a range of allowable personalized reputation values, Equation 4).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include in the endorsement score calculation of Work, personalized reputation of a first entity from the perspective of a second entity as taught by Zacharia with the motivation of producing accurate ratings (Zacharia, P[0070]).

Claim 11: Work discloses the claimed invention as applied to claim 1 above. Work discloses an aggregated endorsement score. Work discloses an aggregated endorsement score. Work and Bhattacharya do not explicitly disclose the following limitations but Zacharia in the same field of endeavor teaches, wherein the total recommendation weight for a given user is of the form: 
    PNG
    media_image1.png
    20
    324
    media_image1.png
    Greyscale

where Y is the given user recommended by a number of other users denoted X1 ... Xn; β is a damping factor constant in the interval [0,1], which limits the extent r (X1, Y) +…wr(Xn, Y) represents the sum of all the recommendations weights for the recommendations that the given User Y has received (see P[0187]: the scaled ratee reputation modification may be damped by a damping factor to produce a damped ratee reputation modification. The damped ratee reputation modification may be produced by applying the following equation. [0192] Next, in Act 100, the ratee reputation may be added to the initial ratee reputation to produce a resulting ratee reputation. In accordance with Acts 98 and 100, the resulting ratee reputation may be determined by applying the following equation: 37 Equation26: R i ratee = R i - 1 + 1 C .cndot. R i damped). 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include in the endorsement score calculation of Work and Bhattacharya, personalized reputation of a first entity from the perspective of a second entity as taught by Zacharia with the motivation of producing accurate ratings (Zacharia, P[0070]).


Claims 22-27 and 31-36 are rejected under 35 U.S.C. 103 as being unpatentable over Work/Bhattacharya applied to claim 1 and in further view of Sengupta et al (US 2019/0066119 A1).
Claims 22 and 31: Work and Bhattacharya disclose the claimed invention as applied to claims 1 and 28 above. Work discloses user profile data for the plurality of users of the social network is stored in a database (see P[0043]). Work and Bhattacharya do not expressly disclose user profile data for the plurality of users of in a distributed ledger but Sengupta teaches storing entity trustworthiness information stored in a block chain (see P[0055]).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have stored entity trustworthiness information in a blockchain as in Sengupta in the system executing the method of Work and Bhattacharya with the motivation of preventing tampering (Sengupta, P[0031]).

Claims 23 and 32: The combination of Work, Bhattacharya and Sengupta discloses the claimed invention as applied to claims 22 and 31 above. Sengupta further teaches wherein: the user profile data stored in the distributed ledger includes the data representing the total recommendation weights corresponding to the plurality of users and the data representing the recommendation weights corresponding to the recommendations (see P[0055]: a trusted review score associated with the entity corresponding to the entity identifier based on at least the review data included in each of the plurality of review submissions for which there is a corresponding trustworthiness data value included in a trustworthiness block stored in the blockchain).  

Claims 24 and 33: The combination of Work, Bhattacharya and Sengupta discloses the claimed invention as applied to claims 22 and 31 above. Sengupta further teaches wherein: the user profile data stored in the distributed ledger is based upon requests that include digital signatures derived from private encryption keys of the users; and each request is validating by verifying the digital signature P[0021]: The reviewer identifier may be any suitable type of value, such as an identification number, username, e-mail address, private key (e.g., used to generate a digital signature that can be verified by the processing server 102 to authenticate the reviewer 104). P[0036]: The memory 206 may be configured to store, for example, blockchain data, hashing algorithms for generating reference values, algorithms for verifying digital signatures).

Claims 25 and 34: The combination of Work, Bhattacharya and Sengupta discloses the claimed invention as applied to claims 22 and 31 above. Work further discloses wherein: the calculation of total recommendation weights corresponding to the plurality of users as well as the calculation of the recommendation weights corresponding to the recommendations is performed by at least one node of the social network in response to a request that adds or updates a recommendation for a user (see P[0044]: if the endorsement is accepted, the endorsee's profile will be updated to include the new endorsement).  

Claims 26 and 35: The combination of Work, Bhattacharya and Sengupta discloses the claimed invention as applied to claims 25 and 34 above. Work further discloses, wherein: the at least one node is configured to perform a set of actions that adds or updates user profile data of a user in response to requests supplied thereto (see P[0042]: system provides methods to request and create 

Claims 27 and 36: The combination of Work, Bhattacharya and Sengupta discloses the claimed invention as applied to claims 24 and 31 above. Sengupta further teaches wallet functionality stores a private encryption key for each respective user and uses the private encryption key to digitally sign requests issued by the user to add or update user profile data of the user (see P[0021]: The reviewer identifier may be any suitable type of value, such as an identification number, username, e-mail address, private key (e.g., used to generate a digital signature that can be verified by the processing server 102 to authenticate the reviewer 104). P[0036]: the memory 206 may be comprised of or may otherwise include a relational database that utilizes structured query language for the storage, identification, modifying, updating, accessing, etc. of structured data sets stored therein. The memory 206 may be configured to store, for example, blockchain data, hashing algorithms for generating reference values, algorithms for verifying digital signatures. The memory 206 may include, for example, encryption keys).


Response to Arguments
Applicant's arguments filed 05 January 2022 with respect to the 101 rejections have been fully considered but they are not persuasive. 
Applicant argues that, 
“In evaluating the claims under the 2019 Revised Patent Subject Matter Eligibility Guidance, 
However, the examiner is not persuaded. The independent claims are directed to a process of receiving recommendations from one user about another user, performing calculations related to the received recommendations that provides a measure of trustworthiness of the given recommendation and outputting the results. These limitations are directed to a method of organizing human activity such as managing interactions between people (i.e. one person evaluating another person). Furthermore, representative claim 1 does not recite any meaningful additional elements that integrates the abstract idea into practical applications. The 
Applicant argues that “claim 1 recites that the method employs at least one computer processor having processor-implemented instructions which are configured to perform the recited operations i) to v). The recited operations i) to v) involve physical and technical computer functionality that goes way beyond mere organizing human activity as summarily asserted by the Examiner and form part of a practical and technical application.”
Examiner respectfully disagrees with the Applicant’s contentions. The mere nominal recitation of a generic computer processor does not take the claim out of the methods of organizing human interactions grouping. Similar to claiming the improved speed or efficiency inherent with applying the abstract idea on a computer, in Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015) & a process for monitoring audit log data that is executed on a general-purpose computer where the increased speed in the process comes solely from the capabilities of the general-purpose computer in FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016), the current invention use a processor in order to improve the speed at which recommendations are generated, recommendation weights are calculated, stored and displayed. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
Applicant argues that “third, the claimed method which results in an "improved  Importantly, the new and inventive techniques as recited in the claims result in an "improved technological process" that integrates measures of trustworthiness of users and trustworthiness of recommendations with recommendations pertaining to users of a social network and permits users to view and evaluate such measures of trustworthiness in conjunction with user profile data and data representing the recommendations as maintained by the social network.  Furthermore, the calculation of the total recommendation weights and the recommendation weights by the system imparts a bias designed into the system that motivates users to make a limited number of recommendations that are sincere and can be trusted. Because the recitations of the claims result in an "improved technological process," the claims are clearly not directed to an abstract idea as the courts determined in 
However, the Examiner disagrees with the Applicant. The basis for the McRO court's decision was that the claims were directed to an improvement in computer animation and thus did not recite a concept similar to previously identified abstract ideas in Flook, Bilski, and Alice, "where the claimed computer-automated process and the prior [uncomputerized] method were carried out in the same way." 837 F.3d at 1314-15, 120 USPQ2d at 1102. The court relied on the specification's explanation of how the claimed rules enabled the automation of specific animation tasks that previously could not be automated. 837 F.3d at 1313, 120 USPQ2d at 1101. Moreover, the McRO court indicated that the incorporation of the particular claimed rules in computer animation "improved [the] existing technological process", rather than merely used the computer a "tool to automate conventional activity". 837 F.3d at 1314, 120 USPQ2d at 1102.
The focus of the instant claims is on the abstract concept of interacting with the plurality of users to generate recommendations, wherein each recommendation is made by a first user and recommends a second user and  calculating total recommendation weights corresponding to the plurality of users as well as recommendation weights corresponding to the recommendations through the use of a computer processor. Unlike McRO, nothing in the claimed steps improves the functioning of a computer or any technology or technical field. 
Examiner maintains that the claims are directed to an abstract idea without significantly more.

Applicant’s arguments with respect to claim(s) 1 and 28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments with respect to the 103 rejections have been fully considered but they are not persuasive. 
Applicant argues that, 
“For example, dependent claim 21 recites "using data representing the total recommendation weights of users to rank users that match a particular job posting or users that are interested in a particular job posting." The Examiner argues that Haley suggests these features. Such analysis is misguided as Haley describes operations that weigh referral candidates that provide a referral for a job applicant. Such operations do not rank the applicants themselves, which correspond to the "users that match a particular job posting or users that are interested in a particular job posting" as recited in claim 21. Furthermore, the operations of Haley are based on the length of connection between the referral candidate and the job applicant. In contrast, the ranking of claim 21 is based on total recommendation weight of users where the total recommendation of a given user is calculated from "the recommendation weights for all recommendations received by the given user" as recited in the claims. Thus, the cited prior art fails to teach or suggest these features.”
However, the Examiner disagrees. Haley teaches, at col. 3 lines 15-35: However, in other examples, referral candidates may further be selected to provide a referral, or have their referral ranked, based on various factors indicating a strength of their referral. For example, a referral candidate may be selected to provide a referral based on a strength of a connection between the referral candidate and the applicant. In some instances, the longer the connection has existed, the stronger the connection between the referral candidate and the applicant. For example, if a connection between one referral candidate has existed for longer periods of time (e.g., 5 years, 10 years, etc.), that referral candidate may be selected and/or weighted more heavily compared to another referral candidate having a connection of shorter lengths of time (e.g., 1 week, 1 month, etc.). As another example, a referral candidate may be selected, or have their referral weighted more heavily, if the connection between the referral candidate and the applicant is an employment connection, such as the referral candidate being a co-worker with or boss to the applicant. For instance, a co-worker or boss may provide a better employment referral for an applicant than a friend of the applicant. 
Haley teaches at col. 9 lines 23-25: The applicant identification module 134 may further filter and/or evaluate (e.g., rank, weight, etc.) applicants for the vacancy based on the employee information 118 collected and stored in the employment database(s). Hence applicants are matched to the vacancy.
Therefore, Haley teaches that the referrals (i.e. applicant’s who match the vacancy) are ranked based on the weight of the referrals.
Applicant argues that, “In another example, dependent claim 15 recites "calculating a total per-strength recommendation weight for at least one particular strength of a given user by summing the per-strength recommendation weights for the particular strength over all recommendations received by the given user" and "storing data representing the total per- strength recommendation weight for the at least one particular strength of the given user." Nowhere does the cited prior art 
However, the Examiner disagrees with the Applicant. Given the broadest reasonable interpretation of the claim limitations in light of the specification, Work teaches the claimed features at Paragraph [0050]: The questionnaire may contain questions to help further clarify the nature and degree of the endorsement such as rating the strength of the endorsement on a numerical scale and similar ratings for particular attributes such as competence, skills, ability to work with others, management capabilities, etc... The pre-set responses can then be counted and/or aggregated with other endorsements to provide an aggregate endorsement score. 
Applicant argues that, “dependent claim 19 recites "calculating a total per- experience recommendation weight for at least one particular experience of a given user by summing the per-experience recommendation weights for the particular experience over all recommendations received by the given user" and "storing data representing the total per-experience recommendation weight for the at least one particular experience of the given user". Nowhere does the cited prior art teach or suggest these features. In rejecting claim 19, the Examiner refers to paragraph [0050] of Work that describes an aggregated endorsement score. This 
Examiner maintains that Work discloses this feature at [0050]. Work discloses that the questionnaire may contain questions to help further clarify the nature and degree of the endorsement such as rating the strength of the endorsement on a numerical scale and similar ratings for particular attributes such as competence, skills, ability to work with others, management capabilities (hence experience ratings), etc. …The pre-set responses can then be counted and/or aggregated with other endorsements to provide an aggregate endorsement score. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
C. Wu, T. Luo, F. Wu and G. Chen, "EndorTrust: An Endorsement-Based Reputation System for Trustworthy and Heterogeneous Crowdsourcing," 2015 IEEE Global Communications Conference (GLOBECOM), 2015, pp. 1-6, doi: 10.1109/GLOCOM.2015.7417352 describes using reputation as a metric to determine how trustworthy a worker is, as well as a motivation for workers to contribute high quality data so as to earn reputation. Workers are connected to one another via endorsement links which represent a trust or support relationship. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAAME OFORI-AWUAH whose telephone number is (571)270-1359. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

MAAME OFORI-AWUAH
Examiner
Art Unit 3629



/MAAME OFORI-AWUAH/Examiner, Art Unit 3629                                                                                                                                                                                                        
/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629